                   Case
                   Case 7:19-cr-00772-KMK
                        7:19-cr-00772-KMK Document
                                          Document 40
                                                   43 Filed
                                                      Filed 06/05/20
                                                            06/08/20 Page
                                                                     Page 11 of
                                                                             of 11

                                                                           · r. ':f-10 ctluO
                                        CALHOUN        &   LAWRENCE. LLP
                                                 ATTORNEYS AT LAW
                                                     8 1 MAIN STREET
                                                       SUITE 504
                                             WHITE PLAINS . NEW YORK 1060 1
CLINTON W . CALHOUN , Ill•                                                                                                  19141 946- 5900
KERRY A . LAWRENCE••
                                                                                                                           F"AX 19141 946-5906
REBECCA R . BROWN••


 •ALSO ADMITTED IN VA & DC
.. ALSO ADMITTED IN CT
                                                 June 5, 2020



         BYECF
         Honorable Kenneth M . Karas
         United States District Judge
         United States Courthouse
         300 Quarropas Street
         White Plains, NY 10601

                  Re:    United States v. Nestor Ajenes Martinez-Palma
                         19 Cr. 772 (KMK)

         Dear Judge Karas:

               I am writing with the consent of the Government to request that the pretrial conference
        presently scheduled for June 18, 2020 be adjourned to any date after September 7, 2020.

               The defendant and counsel are still reviewing discovery in this case and the parties are
        also engaged in plea discussions. This has all become more complicated as a result of the Covid-
        19 pandemic. The period between June 18 and the requested new conference date will be used to
        hopefully reach a resolution of this case.

               The defendant agrees to an exclusion of time pursuant to the Speedy Trial Act up through
        the requested new date.

                  Thank you for the Court' s consideration of this request.

                                                 Respectfully submitted,

                                            ~.ev-V¼A-~
                                               Kerry A. Lawrence__,___p /)      ;J                    h.e_    /h                     //
                                              .J5J o.f'n I-P cl . I I   UV,,......,....,_,~
                                                                        )_IL
                                                                                                    /J
                                                                                            CfL, lU I
                                                                                    ,-,v-,.,,
                                                                                                O
                                                                                                         (J



                                             h Jol tYn 9 /iv j;;. o al= // :3o /111 . / 0
         cc:      AUSA Matthew Andrews ; ~                 VJ- JJ\t-J,ucf_po/._                 Wn h{)/                          1w); iJ.
                                            ~sucunf             '8oj,~s~                                       r;,          7
                                                                                                                                 )(ti

                                                                   ·:. r.~ \1 · .. · ,. .y,·--\-,--      · ,_, ....,   I        /_ / n    I, - , ,. .
